Citation Nr: 1618095	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for asthma claimed as the result of herbicide exposure.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1967 to March 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, denied service connection for both COPD and asthma claimed as the result of herbicide exposure.  In March 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In October 2009, the Veteran submitted an informal claim of entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  In his August 2010 notice of disagreement, the Veteran advanced contentions which may be reasonably construed as an informal claim of entitlement to service connection for a lung disorder to include spots on the lungs claimed as the result of herbicide exposure.  In a December 2011 written statement, the Veteran advanced contentions which may be reasonably construed as an informal claim of entitlement to service connection for Peyronie's disease.  In his March 2016 Applications for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), the Veteran sought to reopen his claim of entitlement to service connection for erectile dysfunction, service connection for bilateral hearing loss, and an increased disability evaluation for his service-connected coronary artery disease.  The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for erectile dysfunction; service connection for Type II diabetes mellitus claimed as the result of herbicide exposure, a lung disorder to include spots on the lungs claimed as the result of herbicide exposure, Peyronie's disease, and bilateral hearing loss; and an increased evaluation for the Veteran's coronary artery disease have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.   

2.  COPD originated during active service.  

3.  Asthma originated during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6)(iii) (2015).  

2.  The criteria for service connection for asthma are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6)(iii) (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473(2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for both COPD and asthma.  As such action represents a complete allowance of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary.  


II.  Service Connection for COPD and Asthma

The Veteran asserts that he incurred both COPD and asthma as the result of his presumed herbicide exposure in the Republic of Vietnam.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's service personnel records indicate that he served in the Republic of Vietnam.  Therefore, the Veteran is presumed to have been exposed to herbicides.  

The Veteran's service treatment records make no reference to either COPD or asthma.  

A September 2009 written statement from A. Musten, M.D., conveys that the Veteran "developed asthma after exposure to Agent Orange."  

At a July 2010 pulmonary examination conducted for VA, the Veteran was diagnosed with both COPD and asthma.  The examiner opined that: "it is at least as likely as not that the Veteran's current COPD is related to service events particularly since the Veteran smoked tobacco and was exposed to Agent Orange during active duty;" "[e]xposure to ... airborne toxins (such as Agent Orange) can trigger COPD especially when combined with cigarette smoking;" and "exposure to Agent Orange which can aggravate this asthma."  

The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.  Both a VA examiner and the Veteran's private physicians have attributed the onset of the Veteran COPD and asthma to his presumed in-service herbicide exposure.  The Board finds the evidence is therefore in at least equipoise as to whether the Veteran's COPD and asthma originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for both COPD and asthma is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

Service connection for COPD is granted.  

Service connection for asthma is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


